Citation Nr: 0424993	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  04-03 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to January 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which, in part, declined to reopen 
the issue of entitlement to service connection for 
schizophrenic reaction.  

In a February 1968 rating decision entitlement to service 
connection for schizophrenic reaction was denied because the 
disability pre-existed military service and was not 
aggravated therein.  That decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Thereafter, in an August 1979 rating 
decision, the RO declined to reopen the issue of entitlement 
to service connection for schizophrenic reaction.  This 
rating decision is also final.  Id.  Thus, the merits of the 
claim of entitlement to service connection for schizophrenic 
reaction may be considered only if new and material evidence 
has been submitted since the time of the prior final rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (2003).  

The record shows that the veteran's representative has, on a 
number of occasions, raised the issue of clear and 
unmistakable error (CUE) in the February 1968 rating decision 
that first denied entitlement to service connection for a 
schizophrenic reaction.  Thereafter, the RO mistakenly 
adjudicated a claim for CUE in the August 1979 rating 
decision that denied an application to reopen a claim of 
service connection for a schizophrenic reaction.  The RO also 
told the representative that he could not claim CUE in the 
February 1968 rating decision because it was subsumed by the 
Board's October 1999 decision which found that there was no 
CUE in the August 1979 rating decision.  This was in error.  
The Board's October 1999 decision did not address whether the 
February 1968 rating decision was CUE.  Accordingly, the 
claim for CUE in the February 1968 rating decision is 
referred to the RO for adjudication.  That adjudication must 
take place before the RO readjudicates the current claim 
because this issue is intertwined with the current issue on 
appeal.


FINDING OF FACT

The evidence received since the August 1979 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a 
schizophrenic reaction.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a schizophrenic reaction.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his schizoaffective disorder stems 
from a psychotic break that occurred while in basic training.  
It is requested that the veteran be afforded the benefit of 
the doubt. 

Service connection for a schizophrenic reaction was 
previously denied by the RO in a February 1968 rating 
decision based on a finding that the disability pre-existed 
military service and was not aggravated therein.  In March 
1968, the veteran was provided notice of this denial at his 
last address of record, and advised of his right to appeal.  
An appeal was not perfected.  Thereafter, in an August 1979 
rating decision, the RO declined to reopen the issue of 
entitlement to service connection for schizophrenic reaction.  
Later that same month, the veteran was provided notice of 
this denial at his last address of record.  An appeal was not 
thereafter perfected.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the August 1979 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decision in question, and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's current disorder did not preexist military 
service and was caused by military service.  Specifically, in 
a January 2003 statement, Alan J. Reis, M.D., reported that 
the veteran's current diagnoses included a schizoaffective 
disorder.  Dr. Reis opined that a review of the his pre-
service records (medical and academic) showed no evidence of 
psychiatric disturbance prior to military service, the 
appellant had a psychotic break while in military service 
which break required psychiatric hospitalization beginning in 
August 1967 and extending into 1968.  Dr. Reis further opined 
that the opinion that current psychiatric difficulties are 
directly related to the problems the clamant was diagnosed 
with while in military service.

This statement, the credibility of which must be presumed, 
Kutscherousky, provides for the first time medical evidence 
that current psychiatric disorder did not preexist military 
service and was caused by appellant's military service.  
Thus, the Board finds that the additional medical evidence is 
both new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

To the extent that this claim is reopened the Board finds 
that VA has complied with the Veterans Claims Assistance Act 
of 2000.


ORDER

The claim of entitlement to service connection for a 
schizophrenic reaction is reopened.


REMAND

As noted above, the claim whether a February 1968 rating 
decision was CUE is inextricably intertwined with the current 
claim of entitlement to service connection for a 
schizophrenic reaction.  As such, the RO must adjudicate this 
CUE claim before proceeding to the merits of the current 
reopened claim.

Secondly, if the February 1968 rating decision was not CUE, 
then the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), requires that VA 
obtain and associate with the record all adequately 
identified records.  38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, on remand, the RO needs to contact Dr. Reis to 
obtain and associate with the record copies of the pre-
service medical and academic records cited to in his January 
2003 letter as well as the veteran's treatment records.  Id.  
Further, the records of Gerald M. Lisowitz, M.D., the 
veteran's treating psychiatrist in the 1970's should be 
secured.  Given the veteran's medical history, on remand, the 
RO must also obtain and associate with the claims file copies 
of any other psychiatric treatment records since the 
veteran's separation from military service in January 1968.  
Id.

The VCAA also requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Therefore, on remand, 
the veteran should be afforded a VA psychiatric examination 
to obtain needed medical opinion evidence as to whether any 
psychiatric disorder pre-existed military service, and, if 
so, was aggravated therein and/or the relationship, if any, 
between current psychiatric disorder (i.e., schizoaffective 
disorder) and his military service.  Id. 

Lastly, the VCAA requires that VA notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Therefore, on 
remand, VA is to undertake the following actions: (1) notify 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) notify him 
about the information and evidence that VA will seek to 
provide; (3) notify him about the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Therefore, the appeal is REMANDED for the following:

1.  The RO must adjudicate whether the 
February 1968 rating decision was CUE in 
denying service connection for a 
schizophrenic reaction. 

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
a schizophrenic reaction.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

3.  The RO, after obtaining an 
authorization from the veteran, should 
obtain from Dr. Reis copies of the pre-
service medical and academic records 
referenced in his January 2003 letter, as 
well as copies of all of the appellant's 
treatment records.  Additionally, after 
obtaining an authorization from the 
veteran, the RO should attempt to secure 
any records held by Gerald M. Lisowitz, 
M.D., of Greensburg, Pennsylvania, 
pertaining to his care of the appellant 
beginning in 1975.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all other VA and non-VA health 
care providers who have treated him for 
psychiatric disorders since January 1968.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the claims file.  The aid 
of the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  Based 
on a review of the claims folder and the 
results of the examination, the 
psychiatrist is to answer the following 
questions:

a.  Does the veteran have a current 
psychiatric disorder?  If so, what 
is that diagnosis?

b.  As to any diagnosed psychiatric 
disorder, is there clear and 
unmistakable evidence that it 
existed prior to military service?

c.  As to any diagnosed psychiatric 
disorder that pre-existed military 
service, is it as least as likely as 
not that it was aggravated by 
military service?

d.  As to any diagnosed psychiatric 
disorder that did not pre-exist 
military service, is it as least as 
likely as not that it was caused or 
aggravated by military service?

e.  As to any diagnosed psychosis 
that did not pre-exist military 
service, is it as least as likely as 
not that the disorder manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service.

Note:  In providing the above opinions, 
the examiner must specifically comment on 
in-service medical records as well as Dr. 
Reis's January 2003 letter.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal using 
the rating decision format.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



